           Case 1:18-cv-04665-RA-KNF Document 43 Filed 01/19/21 Page 1 of 1

                                                                   USDC-SDNY
UNITED STATES DISTRICT COURT                                       DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
                                                                   DOC#:
 WILFREDO TORRES,                                                  DATE FILED:

                             Plaintiff,
                                                                      18-CV-4665 (RA)
                        v.
                                                                           ORDER
 NYC HEALTH & HOSPITALS, et al.,

                             Defendants.



RONNIE ABRAMS, United States District Judge:

         In October 2018, Defendant NYC Health and Hospitals (“HHC”) filed a letter motion asking the

Court to dismiss the case. Dkt. 13. In April 2019, the Court referred that motion to Magistrate Judge

Fox for a Report and Recommendation (“R&R”). Dkt. 19; Dkt. 23. HHC later filed a second motion to

dismiss in August 2020. Dkt 26. On January 7, 2021, the Court issued a memorandum opinion and

order granting HHC’s August 2020 motion to dismiss. Dkt. 39. On the same day, Judge Fox filed an

R&R recommending that the Court dismiss this action. Dkt. 38. Although 28 U.S.C. § 636(b)(1)(A)

allows a party to file an objection to a magistrate judge’s report on a dispositive motion, this statute is

inapplicable when a district court judge herself resolves the motion without the benefit of an R&R.

Accordingly, the Court will not now entertain Plaintiff’s objection to Judge Fox’s R&R, although it notes

that—having reviewed the objection and the R&R—it would have adopted the R&R in full had it not

already granted HHC’s motion to dismiss.

SO ORDERED.

Dated:      January 19, 2021
            New York, New York

                                                  RONNIE ABRAMS
                                                  United States District Judge
